Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on August 6, 2020.
Information Disclosure Statements filed on 08/06/2020, 07/15/2021, 10/14/2021 and 04/14/2022 have been considered by the examiner.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 7,8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sarangapani et al. US Publication No. 2018/0091603 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 1, Sarangapani discloses:
A method comprising: 
establishing a Two-Way Active Measurement Protocol (TWAMP) session between a first network device and a second network device, wherein the TWAMP session comprises a single test session between a TWAMP session-sender executed on the first network device and a TWAMP session-reflector executed on the second network device, (Sarangapani, [0003]) where the Two-Way Active Measurement Protocol session between two devices is disclosed;
exchanging, by the TWAMP session-sender and the TWAMP session-reflector and during the single test session, a plurality of TWAMP test packets including one or more metrics, (Sarangapani, [0004]) exchange of TWAMP test packets between two devices is disclosed; 
computing, by the TWAMP session sender or the TWAMP session-reflector, based on the one or more metrics of the plurality of TWAMP test packets, at least one active round-trip network performance measurement for a link between the first network device and the second network device, (Sarangapani, [0004]) the network performance measurement by TWAMP is disclosed, which the TWAMP is the round-trip protocol.

As per claim 9, Sarangapani discloses:
A system comprising: 
a first network device executing a Two-Way Active Measurement Protocol (TWAMP) TWAMP session-sender for a single test session, and a second network device executing a TWAMP session-reflector for the single test session, wherein the first network device and the second network device are each configured to: establish a TWAMP session between the TWAMP session-sender executed on the first network device and the TWAMP session-reflector executed on the second network device, wherein the TWAMP session comprises the single test session between the TWAMP session-sender executed on the first network device and the TWAMP session-reflector executed on the second network device, (Sarangapani, [0003] and [0004]) the TWAMP session sender and TWAMP session reflector are the devices as claimed;
exchange, during the single test session, a plurality of TWAMP test packets including one or more metrics, (Sarangapani, [0004]) exchange of TWAMP test packets between two devices is disclosed;
compute, based on the one or more metrics of the plurality of TWAMP test packets, at least one active round-trip network performance measurement for a link between the first network device and the second network device, (Sarangapani, [0004]) the network performance measurement by TWAMP is disclosed, which the TWAMP is the round-trip protocol.

As per claim 17, Sarangapani discloses:
A non-transitory computer-readable medium comprising instructions for causing at least one programmable processor of a first network device comprising: 
establish a TWAMP session between the network device and a second network device, wherein the TWAMP session comprises a single test session between a TWAMP session-sender executed on the first network device and the TWAMP session-reflector executed on the second network device, (Sarangapani, [0003] and [0004]) the TWAMP session sender and TWAMP session reflector are the devices as claimed;
exchange, during the single test session, a plurality of TWAMP test packets including one or more metrics, (Sarangapani, [0004]) exchange of TWAMP test packets between two devices is disclosed;
compute, based on the one or more metrics of the plurality of TWAMP test packets, at least one active round-trip network performance measurement for a link between the first network device and the second network device, (Sarangapani, [0004]) the network performance measurement by TWAMP is disclosed, which the TWAMP is the round-trip protocol.


As per claims 2 and 10, Sarangapani further discloses:
wherein the plurality of TWAMP test packets comprises a first TWAMP test packet, a second TWAMP test packet, and a third TWAMP test packet, wherein exchanging the TWAMP test packet comprises: sending, by the TWAMP session-sender and to the TWAMP session-reflector, the first TWAMP test packet including a first one or more metrics of the one or more metrics; in response to receiving the first TWAMP test packet from the TWAMP session- sender, sending, by the TWAMP session-reflector, the second TWAMP test packet back to the TWAMP session-sender, the second TWAMP test packet including a second one or more metrics of the one or more metrics; and in response to receiving the second TWAMP test packet from the TWAMP session- reflector, sending, by the third TWAMP session-sender, the third TWAMP test packet back to the TWAMP session-reflector, the third TWAMP test packet including a third one or more metrics of the one or more metrics, (Sarangapani, [0119]-[0121]).

As per claims 3 and 11, Sarangapani further discloses:
wherein the first one or more metrics comprise at least a transmission timestamp that indicates when the first TWAMP test packet was originally sent from the TWAMP session- sender to the TWAMP session-reflector, wherein the second one or more metrics comprise a first responder timestamp that indicates when the second TWAMP test packet was sent back to the TWAMP session-sender from the TWAMP session-reflector and a receive timestamp that indicates when the TWAMP session-reflector received the first TWAMP test packet from the TWAMP session-sender, and wherein the third one or more metrics comprise a second responder timestamp that indicates when the third TWAMP test packet was sent back to the TWAMP session-responder from the TWAMP session-sender and a receive timestamp that indicates when the TWAMP session sender received the second TWAMP test packet from the TWAMP session-reflector, (Sarangapani, [0037]).

As per claims 4 and 12, Sarangapani further discloses:
wherein computing at least one active round-trip network performance measurement for the link between the first network device and the second network device comprises: computing, by the first network device, a first portion of the at least one active round-trip network performance measurement based on the first one or more metrics and the second one or more metrics; and computing, by the second network device, a second portion of the at least one active round-trip network performance measurement based on the second one or more metrics and the third one or more metrics, (Sarangapani, [0003]).

As per claims 5 and 13, Sarangapani further discloses:
wherein the first one or more metrics comprise at least a transmission timestamp that indicates when the TWAMP test packet was sent from the TWAMP session-sender to the TWAMP session-reflector, wherein the second one or more metrics comprise a first responder timestamp that indicates when the TWAMP test packet was sent back to the TWAMP session-sender from the TWAMP session-reflector and a receive timestamp that indicates when the TWAMP session-reflector received the TWAMP test packet from the TWAMP session-sender, and wherein the third one or more metrics comprise the at least one active round-trip network performance measurement for the link between the first network device and the second network device, wherein the at least one active round-trip network performance measurement is computed by the first network device based on the first one or more metrics and the second one or more metrics, (Sarangapani, [0037]).

As per claims 6 and 14, Sarangapani further discloses:
wherein computing at least one active round-trip network performance measurement for the link between the first network device and the second network device comprises: computing, by the first network device, the at least one active round-trip network performance measurement based on the first one or more metrics and the second one or more metrics; and sending, by the first network device and to the second network device, the at least one active round-trip network performance measurement as the third one or more metrics, (Sarangapani, [0003], [0034] and Fig. 1).


As per claim 18, Sarangapani further discloses:
wherein the instructions further cause the at least one programmable processor of the first network device to: send the first TWAMP test packet including a first one or more metrics of the one or more metrics; and send, in response to receiving a second TWAMP test packet of the plurality of TWAMP test packets from the TWAMP session-reflector, a third TWAMP test packet back to the TWAMP session-reflector, the third TWAMP test packet including a third one or more metrics of the one or more metrics, wherein the second TWAMP test packet comprises a second one or more metrics of the one or more metrics, (Sarangapani, [0007]).

As per claim 19, Sarangapani further discloses:
wherein the first one or more metrics comprise at least a transmission timestamp that indicates when the first TWAMP test packet was originally sent from the TWAMP session- sender to the TWAMP session-reflector, wherein the second one or more metrics comprise a first responder timestamp that indicates when the second TWAMP test packet was sent back to the TWAMP session-sender from the TWAMP session-reflector and a receive timestamp that indicates when the TWAMP session-reflector received the first TWAMP test packet from the TWAMP session-sender, and wherein the third one or more metrics comprise a second responder timestamp that indicates when the third TWAMP test packet was sent back to the TWAMP session-responder from the TWAMP session-sender and a receive timestamp that indicates when the TWAMP session sender received the second TWAMP test packet from the TWAMP session-reflector, (Sarangapani, [0109]-[0111], and Fig. 6A and 6B).

As per claim 20, Sarangapani further discloses:
wherein the first one or more metrics comprise at least a transmission timestamp that indicates when the TWAMP test packet was sent from the TWAMP session-sender to the TWAMP session-reflector, wherein the second one or more metrics comprise a first responder timestamp that indicates when the TWAMP test packet was sent back to the TWAMP session-sender from the TWAMP session-reflector and a receive timestamp that indicates when the TWAMP session-reflector received the TWAMP test packet from the TWAMP session-sender, and wherein the third one or more metrics comprise the at least one active round-trip network performance measurement for the link between the first network device and the second network device, wherein the at least one active round-trip network performance measurement is computed by the first network device based on the first one or more metrics and the second one or more metrics, (Sarangapani, [0109]-[0111], and Fig. 6A and 6B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446